DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 9/20/2022. Claims 1,16-26 and 28-31 are pending in the application. Claims 1 and 31 were amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2022 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,16-19, 22, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over  Schuppan et al. (WO 2017/075456 Al) “Computing percentages of a formula” www.kingarthurbaking.com providing evidentiary support .
Regarding claims 1,16-19, and 31, Schuppan discloses reduced ATI gluten and starch sources produced by extracting out ATI.  Schuppan in particular discloses that the alpha-amylase/trypsin inhibitors (ATIs) CM3 and 0.19, which are pest resistance molecules in wheat and related cereals, are strong activators of innate immune responses in monocytes, macrophages, and dendritic cells. ATIs engage the TLR4-MD2-CD14 complex and lead to up-regulation of maturation markers. ATIs then elicit release of proinflammatory cytokines from cells in celiac and non-celiac patients (page 1 lines 10-14).  For food technology, such as bulk preparation of ATl- de-enriched wheat flours, etc., the extracted flour comprising gluten and starch can be used directly after separation of supernatant, which contains the extracted ATls. (page 2 lines 18-20). ATI content of the foodstuff is reduced by at least 50% followed by removing the extraction buffer from the foodstuff, (page 1 lines 34-35), which overlaps the total claimed level of “reduced by at least 40% compared to type 550 flour”.  
One of ordinary skill in the art looking to prepare a  ready to bake mix for a baked product  that has reduced ATI content to achieve the above described functionality, would obviously use a treated flour as above, and include known baking additives needed for that purpose. Regarding the limitation of “which produces a dough having a gas retention and rheology suitable for the production of  bread and bakery products”  one of ordinary skill in the art would include known baking additives, for example, hydrocolloids,  to achieve these effects. 
For example, a basic white bread mix, as indicated in the evidentiary reference, having 50lb flour, 1 lb  salt and 0.6lb yeast  made with type 550 flour having 10% protein and 75% starch (generally known typical composition of type 550 flour) would contain about 5% gluten (interpreted as gluten forming potential) protein, and  about 37% starch, (from an isolated starch source, wheat flour)  which falls within the claimed ranges in claims 16 and 17, and baking additives namely salt and yeast.   When treated as disclosed in Schuppan the flour would have 50% reduced content of ATIs as compared to untreated type 550 flour. As the claim requires “one protein source comprises cereal gluten protein” treated type 550 flour is one such source and contains wheat starch as claimed. One would suitably add baking additives to achieve desired rheological characteristics in a dough. 
Regarding claim 22, the ATI extraction amounts in exemplary embodiments in Schuppan are measured by bioactivity in Elisa assay.
Regarding claim 27,  as the flour component is the only source of ATI among the listed ingredients, based on the above rationale, a pasta product prepared with a treated flour as above is expected to have total ATI content reduced by at least 40% as compared to pasta produced from type 550 flour.
Regarding claim 29, as initial ATI content of flour source and original content of specific ATIs therein is variable, selective reduction in content of specific ATIs is considered as being done to achieve predetermined /preferred levels in baked products (specification page 3 lines 28-30). 
Claims 1 and 16-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over  Brandt et al. (DE102010017171A1) and  (FR3039748 A3) in view of Schuppan et al. (WO 2017/075456 Al) and  Lamacchia (WO 2017/103214 Al).
Regarding claim 1 and 28, Brandt discloses a gluten free flour mixture for baked food products and pasta,  comprising gluten free flours, starch, hydrocolloids, and oligosaccharide sources, and optionally protein sources, but does not  include an ATI reduced protein or ATI reduced starch source, as claimed.
Lamacchia however discloses that although a "gluten-free" diet alleviates many of the symptoms of gluten sensitive individuals, surprisingly studies suggest that such a treatment does not allow to fully restore the profiles of the microbiota present in healthy subjects.  Lamacchia  discloses that it appears that the diet itself prevents complete restoration according to the normal microbial models. In healthy patients subjected to a gluten-free diet, too, the delicate balance between gram-positives and gram-negatives fails, with the useful bacteria rapidly replaced by opportunist pathogens. The long term
outcome can lead to a weakening of the immune defenses and to a state of chronic inflammation in healthy and celiac subjects. This engenders a situation in which celiac patients, while adhering to a rigorous gluten-free diet, are still exposed to the risk of inflammation and infections, and potentially could suffer from rather unpleasant symptoms as well as an increase in health risks (page 4 lines 25-31). 
 Lamacchia discloses detoxifying gluten proteins from cereal grains which makes it possible to obtain detoxified flours with a reduction of the antigenicity of the toxic epitopes of the gluten proteins by up to a range between 0 and 20 ppm and such that they can be advantageously used for the preparation of food products (e.g. bakery products, pasta or dairy products) having a manifest preventive and/or therapeutic effect for gut dysbiosis caused by bacterial or viral infective agents or by pathologies with a strong inflammatory or autoimmune component such as celiac disease, ulcerative colitis, Crohn's disease and irritable intestine syndrome. (for example, see abstract, page 3 lines 21-35), which meets the claimed “at least 40%” as claimed , and probiotic cultures. Lamacchia  discloses that gluten provides the required texture and rheological properties to a dough or baked product (page 1 lines 27-30), and that   the flours from the method of that invention  show a significant reduction in the antigenicity of the toxic epitope to 13.83+ 7.22 ppm. Lamacchia does not specifically disclose reduced ATI flour or flour components as claimed.
Schuppan however discloses reduced ATI gluten and starch sources produced by extracting out ATI. Schuppan discloses that the alpha-amylase/trypsin inhibitors (ATIs) CM3 and 0.19, which are pest resistance molecules in wheat and related cereals, are strong activators of innate immune responses in monocytes, macrophages, and dendritic cells. ATIs engage the TLR4-MD2-CD14 complex and lead to up-regulation of maturation markers. ATIs then elicit release of proinflammatory cytokines from cells in celiac and non-celiac patients (page 1 lines 10-14).  For food technology, such as bulk preparation of ATl- de-enriched wheat flours, etc., the extracted flour comprising gluten and starch can be used directly after separation of supernatant, which contains the extracted ATls. (page 2 lines 18-20).  ATI content of the foodstuff by at least 50% followed by removing the extraction buffer from the foodstuff, (page 1 lines 34-35), which overlaps the claimed level.  Further, Schuppan discloses that gluten -free pseudocereals and other staples may also contain ATIs as above (Fig. 7B). Both Lamacchia and Schuppan are directed to reduced antigenicity gluten in food compositions, and Lamacchia discloses disadvantages of gluten free diets in healthy and celiac subjects. 
Based on the above knowledge, one of ordinary skill in the art looking to prepare an improved flour mix to make a baked product  for gluten sensitive individuals would consider modifying a known  composition as disclosed in Brandt by including a content of detoxified gluten that is within regulatory limits, to address the known problems caused by a gluten free diet disclosed in with a reasonable expectation of successfully preparing baked products.   
 One of ordinary skill in the art  would therefore partially replace non-gluten flours in a  baking  mix in Brandt with  a wheat flour mix, for example,   comprising reduced antigenicity gluten, in a total content in the claimed range, as disclosed in Schuppan, to produce an improved product in terms of texture and rheological properties, and health benefits, for in particular non-celiac consumers with sensitivity  to unmodified gluten, with a reasonable expectation of success, as the baking mix in Brandt contains additives that are known to improve gas retention and rheological properties of  bread dough, for example, hydrocolloids. 
Regarding claim 16 and 31, Brandt discloses 5-20% protein a baking mix, wherein the protein is partly gluten protein in modified Brandt as above. 
Regarding claims 17, Brandt discloses 25-70% starch which overlaps the claimed range in claim 19 and 31, selected from corn starch, potato starch as in claim 18. Modified Brandt as above would contain wheat starch from wheat flour, as in claim 17. 
Brandt discloses linseed flour in a baking mix as in claim 20.
Regarding claim 21, gums are typically used in gluten free/modified  baking mixes (Brandt ‘171 [0011]). One would logically retain the gums in modified Brandt in the case of partial replacement of gluten free flours with a gluten containing ATI reduced source to obtain structure in a low gluten bakery product.
Regarding claim 22, Schuppan discloses reduced ATI gluten and starch sources produced by extracting out ATI, the ATI extraction amounts being measured by bioactivity in Elisa assay.  
Regarding claims 23, 24, and 26, and 30, Schuppan discloses mixing a dough comprising gluten and starch with sour dough starters exemplified by L. sanfrancis-censis  and L. reuterii;  and  fermentation, to produce fermented dough  with reduction in ATI content (page 20). Brandt discloses  a sour dough starter in the baking mix  (see abstracts) comprising at least two pure cultures of leaven selected from the group of microorganisms, including L. plantarum, L. pontis, L. sanfranciscensis, L. crispatus, L. suntoryeus, Le. argentinum, L. helveticus, L. paralimentarius, L. fermentum, L. paracasei,  L. alimentarius, W. cibaria, W. confusa, C. humilis, C. milleri, S. exiguus, S. minor, S. pastorianus and S. fructuum, which includes strains of sour dough starter  listed in instant claims 24 and 26, and yeast as in claim 23, to address food intolerences and effect leavening  (abstract ‘748).  One of ordinary skill in the art would have therefore prepared an ATI reduced dough composition by fermentation with cultures as claimed in claim 26, with a reasonable expectation of success
Regarding claim 25, Brandt discloses  pentosans in the mix.
Regarding claim 29, as initial ATI content of flour source and original content of specific ATIs therein is variable, selective reduction in content of specific ATIs is done to achieve predetermined /preferred levels in baked products (specification page 3 lines 28-30). 
Claims 1 and 16-26 and 28-31 are therefore prima facie obvious in view of the art. 
Response to Amendment
The affidavit  under 37 CFR 1.132 filed  is insufficient to overcome the rejection of claims based upon 35 USC 103  as set forth in the last Office action because:  
The affidavit compares bread prepared with the flour of Schuppan to bread prepared in exemplary embodiments in the current invention. As all the indicated examples include hydrocolloids which are known to improve gas retention in bread doughs, and no hydrocolloid was used to make the bread in comparative Schuppan product, the claimed superior results achieved in the inventive composition and the composition in Schuppan are not comparable.  The result is not attributable to different methods of ATI reduction alone. 
For these reasons, the affidavit is insufficient to overcome the rejections under 35 USC 103.
Response to Arguments
Applicant’s arguments based on the affidavit filed 9/20/2022 are not persuasive for the reasons indicated above.
The rejection of claims under 35 USC 103 is therefore maintained.
The instant specification discloses [0075] “hydrocolloids influence the gas
retention properties and thus also the volume yield of the baked goods. In any case, it can be stated here that the addition of hydrocolloids is not necessary, but also not
harmful and in some cases desirable in order to obtain an end product comparable to wheat bread.” This property of hydrocolloids is well known and applied for example in making gluten free baked products. All the examples from the instant specification that were pointed to in the affidavit, include hydrocolloids, which are known to improve gas retention in bread doughs, and no hydrocolloid was used to make the bread in comparative Schuppan product, the claimed superior results achieved in the inventive composition and the composition in Schuppan are not comparable.  The result is not attributable to different methods of ATI reduction alone.
For these reasons, applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793